Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Turner 4,979,641 in view of Majer 2013/0129885 and Tsubouchi 2009/0194564. Turner discloses: A liquid quality management device (44) capable of being added to a liquid supply system (48), the liquid supply system supplying a liquid within a storage container (as is the beer within 48) to a dispensing device (44) through a supply pipe (as is the pipe extending from 48 to which 94 is attached) with the liquid pressurized (as measured by the pressure sensor 98) in order to cool the liquid in the dispensing device (via 82 and as is generally disclosed on column 9, lines 45-55), and dispensing the cooled liquid to a drinking container (placed 
an actual flow rate preparation unit (20 as disclosed on column 9, lines 27-39, and from column 9, line 67 to column 10, line 12, wherein the controller calculates the flow rate as claimed from the pressure and temperature sensors) including [a flow rate sensor (Turner does not disclose an actual flow rate sensor) which detects the amount of liquid dispensed into the drinking container], and configured to determine an actual measured flow rate of the liquid dispensed into the drinking container from the dispensing device (as disclosed on column 9, lines 27-39, and from column 9, line 67 to column 10, line 12, wherein the controller calculates the flow rate as claimed from the pressure and temperature sensors);
a dispensing liquid temperature sensor (104) configured to measure a temperature of the liquid dispensed into the drinking container (as shown in figure 2a); and
a determination unit (128 and 140) electrically connected to the actual flow rate preparation unit (20) and the dispensing liquid temperature sensor (104 as shown in figure 3), the determination unit configured to determine an integrated flow rate of the liquid dispensed into the drinking container in a period in which the measured liquid temperature is equal to or higher than a set temperature, and to determine whether or not coolability of the dispensing device is suitable by comparing the integrated flow rate with a determination value (as disclosed on column 9, lines 40-51, if the beer is dispensed and too high a temperature, there will be excess foaming, wherein Turner adjusts the dispenser to keep the dispensed beer within a desirable temperature range and also uses a heat pump 82 controlled by temperature sensor (104) to cool the dispenser and the beer.
substantially as claimed but does not disclose a flow rate sensor or the details of the supply 48 such as how the liquid is pressurized (as measured in the supply pipe from 48 by pressure sensor 98) or the specifics of the determination unit configured to determine an integrated flow rate of the liquid 
Regarding claim 2, Turner discloses calculating a total or cumulative amount of dispensed liquid as disclosed on column 10, lines 40-68 and on column 9, lines 27-55. Tsubouchi teaches calculating a total or cumulative amount of dispensed liquid as shown in the lower right portion of the graphs of figures 6 and 7.
Regarding claims 3-5, Turner discloses a display 16 which, as claimed, also functions as a warning unit as disclosed on column 11, lines 1-18 and a transmission and reception unit because it will display to a user the functioning parameters of the dispenser as disclosed on column 10, lines 40-68, with the display 16 being electrically connected or wired to the respective sensors and computer and receiving the information displayed by electric transmission and reception as claimed, and a value added unit based on the calendar day and month and the time of the shift as disclosed on column 10, lines 40-68. 
Regarding claim 6, Turner discloses a fluid stopper 58, 60.
Regarding claim 7, Turner discloses the velocity and quantity per unit time or flow rate in the Abstract and on column 1, line 66 to column 2, line 4. 
	Regarding claim 8, Turner discloses the sensors used to calculate the flow rate and velocity to be located within the outlet control housing 12 which is connected to the supply dispenser 48 which will contain a cooling system as claimed in view of Tsubouchi as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Merrill et al. and Yamashita et al. teach other liquid dispensers with sensors and controls.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754